                          United States District Court
                                    for the
                          Southern District of Florida

 West Flagler Associates, LTD,          )
 Plaintiff,                             )
                                        )
 v.                                     ) Civil Action No. 19-21670-Civ-Scola
                                        )
 City of Miami, Defendant.              )

                   Order on Defendant’s Motion to Dismiss
      This matter is before the Court on Defendant City of Miami’s (the “City”)
motion to dismiss the Plaintiff’s complaint. (ECF No. 8.) The Plaintiff responded
(ECF No. 11) and the Defendant timely replied. (ECF No. 17.) Having considered
the record, the parties’ submissions, and the applicable law, the Court grants in
part and denies in part the Defendant’s motion. (ECF No. 8.).
I.    Background
       Plaintiff West Flagler Associates (“West Flagler”) is a limited partnership
formed for the express purpose of building and operating a summer jai alai
fronton with gambling, including a cardroom, in the City of Miami. (ECF No. 1-2
at ¶¶ 1-2.) In 2012, West Flagler’s attorneys had informal discussions with the
Zoning Administrator of the City of Miami to identify the areas zoned for its
intended facility. (Id. at ¶ 11.) The Zoning Administrator advised that pari-
mutuel, slot machine, and other gambling uses permitted by state law are
considered “entertainment establishments” as the term is defined in the City’s
zoning code. (Id.) The Zoning Administrator also identified the various zoning
transects that permitted such use. (Id.) West Flagler then requested a formal
verification letter from the City of Miami confirming that pari-mutuel activities
and slot machines are permitted in certain zoning transects. (Id. at ¶ 12.) In
response, the Defendant sent a zoning verification letter which confirmed that
gambling uses were allowed in the specific zoning transects identified by the
Plaintiff. (Id.)
       Based on the City’s letter, the Plaintiff chose a suitable location that was
zoned to permit an entertainment establishment. (Id. at ¶ 13.) The Plaintiff
entered into a Memorandum of Understanding (the “MOU”) with the owner of
eighteen contiguous properties in the vicinity of 30th Street and Biscayne
Boulevard, which are all zoned for use as an entertainment establishment. (Id.)
The MOU contemplated that if West Flagler obtained a state gambling permit,
then the owner of the properties would build the required facility at the location.
(Id.) After entering the MOU, the Plaintiff began the process of obtaining the
gambling license from the state. (Id. at ¶ 15.)
        As part of the process, the state of Florida required the Plaintiff to provide
a confirmation from the City of Miami that the specific properties were all
authorized for use as a jai alai fronton and cardroom. (Id. at ¶ 18.) The Plaintiff
sought this confirmation from the City of Miami and received 18 separate zoning
verification letters. (Id. at ¶ 20.) After considerable expenditure and resources,
the state’s Division of Pari-mutuel Wagering issued a permit authorizing West
Flagler to conduct pari-mutuel wagering on the game of jai alai and operate a
cardroom on the properties. (Id. at ¶ 21.)
        On July 26, 2018, just 23 days after the Plaintiff received its permit, the
Miami City Commission passed Resolution No. 18-0347. The Resolution directed
the City Manager to initiate efforts to pass an amendment to the Miami zoning
code that would require that entertainment establishments conducting pari-
mutuel wagering be permitted only by special exception upon a four-fifths vote
of approval by the City Commission. (Id. at ¶ 25.)
        The Plaintiff applied for and was given a demolition permit to start the
project on September 4, 2018. (Id. at ¶ 26.) On September 5, 2018, a proposed
ordinance prepared by the City Manager pursuant to Resolution No. 18-0347
came before the Planning, Zoning, and Appeals Board. (Id. at ¶ 27.) The Planning,
Zoning, and Appeal Board recognized that the Ordinance was intended to apply
retroactively to Plaintiff and voted to deny the proposed ordinance. (Id.) The City
moved forward with the ordinance. On September 13 and 27, 2018, the City
Commission held public hearings on the first and second readings of the
proposed ordinance that would require the entertainment establishment
conducting pari-mutuel wagering to receive approval by the City Commission by
a four-fifths affirmative vote. (Id. at ¶ 28.) Ordinance 13791 (the “Ordinance”)
was adopted by affirmative vote of four of the five City Commissioners and
became effective as of October 7, 2018. (Id.) The Ordinance amended the City’s
zoning code to require that gambling facilities are allowed by “exception” with
City Commission approval by a four-fifths vote. (Id. at ¶ 33.)
        On January 17, 2019, the City of Miami Building Department rejected or
refused to process the property owner’s building permit for the jai alai fronton
facilities on the basis that construction would not be permitted without an
exception upon a four-fifths vote of approval by the City Commission pursuant
to the Ordinance. (Id. at ¶ 34.)
II.   Legal Standard
      A court considering a motion to dismiss, filed under Federal Rule of Civil
Procedure 12(b)(6), must accept all allegations in the complaint as true,
construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need only contain a
short and plain statement of the claim showing that the pleader is entitled to
relief, a plaintiff must nevertheless articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). Faced with a motion to dismiss, a court should therefore “1) eliminate
any allegations in the complaint that are merely legal conclusions; and 2) where
there are well-pleaded factual allegations, ‘assume their accuracy and then
determine whether they plausibly give rise to an entitlement to relief.’” Am. Dental
Ass’n. v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Ashcroft v.
Iqbal, 556 U.S. 662, 662 (2009)). “Regardless of the alleged facts, a court may
dismiss a complaint on a dispositive issue of law.” Surgery Center of Viera, LLC
v. Southeastern Surveying and Mapping Corp., No. 17-cv-754-orl-40TBS, 2018
WL 922202, at *3 (M.D. Fla. Jan. 31, 2018) (citations and quotations omitted).
III.   Analysis
      The Defendant’s motion to dismiss attacks the Plaintiff’s complaint by
arguing that (1) its claims are not ripe; (2) the Plaintiff lacks standing to bring
these claims; and (3) that each claim fails to state a cause of action. (ECF No. 8.)
The Court will address each argument in turn.
       A. Ripeness
       The Defendant first argues that the Plaintiff’s claims are not ripe because
the Plaintiff has not proceeded through the administrative process to obtain an
exception by a four-fifths vote of the Commissioners. (ECF No. 8 at 6.) In
response, the Plaintiff argues that it is not required to exhaust administrative
remedies and reapply for a building permit in order to bring its § 1983 due
process claims (Counts IV and V). (ECF No. 11 at 2-3.) While the Plaintiff
recognizes that the “Court’s ripeness determination varies according to the type
of claim alleged,” neither party analyzes the ripeness argument on a claim by
claim basis. (Id. at 3.) The Defendant’s motion and reply make no effort to assert
an argument specific to the Plaintiff’s equitable estoppel, declaratory judgment,
and impairment of contracts causes of action. (ECF No. 17.) Accordingly, the
Court will construe the Plaintiff’s motion as a motion to dismiss Counts IV and
V on ripeness grounds.
       Before embarking on a ripeness analysis, the Court must first determine
which category of claims are being asserted by the Plaintiff. “An arbitrary and
capricious due process claim can be either a facial challenge to the regulation or
a challenge to the regulation as applied to the plaintiff’s property.” Eide v.
Sarasota Cty., 908 F.2d 716, 723 (11th Cir. 1990). A facial challenge asserts that
the mere adoption of the regulation or ordinance is arbitrary and capricious. Id.
On the other hand, an as applied challenge, in Plaintiff’s case, would assert that
West Flagler was arbitrarily and capriciously denied an exception to build its jai
alai fronton because of the application of the ordinance to West Flagler’s
property. See id. at 723-24. “For a facial challenge, the remedy is the striking
down of the regulation. In the case of an as applied challenge, the remedy is an
injunction preventing the application of the regulation to plaintiff’s property
and/or damages resulting from the unconstitutional application.” Id. at 722.
       Count IV and Count V of the Plaintiff’s complaint are almost identical
except for the relief sought. (Compare ECF No. 1-2 at ¶¶ 55-62 with ¶¶ 65-72.)
Count IV seeks damages pursuant to 42 U.S.C. § 1983 and Count V seeks a
declaration that the ordinance is invalid. Because “the nature of the claim . . .
is often revealed by the remedy sought,” Eide, 908 F.2d at 726, the Court
construes Count IV as an as applied challenge and Count V as a facial challenge.
        With regard to West Flagler’s as applied due process challenge (Count IV),
the Court finds that West Flagler’s claim is not ripe. In Eide v. Sarasota County,
the Eleventh Circuit articulated the ripeness standard for an as applied due
process challenge. Id. at 724. The Court held that “in order to challenge the
[City]’s application of the [ordinance] to [the Plaintiff’s] property, [the Plaintiff]
must first demonstrate that the [ordinance] has been applied to his property.”
Id. (emphasis in original). That is, the Eleventh Circuit requires that the zoning
or permitting decision be “finally made and applied to the property at issue.” Id.
(emphasis in original). See also Coles v. City of Jacksonville, No. 15-cv-1521,
2017 WL 6059661, at *10 (M.D. Fla. Dec. 7, 2017) (holding that the plaintiff’s
claims were not ripe because the plaintiff had not received a final decision on
zoning exceptions). Here, the Ordinance requires that anyone seeking to build a
gambling facility must seek an exception with City Commission approval by four-
fifths affirmative vote. The Plaintiff’s as applied challenge challenges the
application of this ordinance to his project. However, the Plaintiff has not sought
the required exception from the Commission. Therefore, Plaintiff’s claim is not
ripe.1 See Eide, 908 F.2d at 725 (“If the authority has not reached a final decision
with regard to the application of the regulation to the landowner’s property, the



1 The Eleventh Circuit also recognizes an exception to this rule when it would be
futile to obtain a final decision. Eide v. Sarasota Cty., 908 F.2d at 726. However,
the burden would be on the Plaintiff to assert that this exception applies. Coles
v. City of Jacksonville, 15-cv-1521, 2017 WL 6059661, at *10 (M.D. Fla. Dec. 7,
2017). Because the Plaintiff has not raised this exception, much less met its
burden of demonstrating it applies, the Court will not consider it.
landowner cannot assert an as applied challenge to the decision because, in
effect, a decision has not yet been made.”).
       With regard to West Flagler’s facial due process challenge, the Court finds
that West Flagler’s claim is ripe. “Courts have entertained facial arbitrary and
capricious due process claims on the merits while simultaneously finding that
the same landowner’s . . . as applied arbitrary and capricious due process claim
was premature.” Id. at 723. In Eid, the Eleventh Circuit held that the finality
requirement “does not apply to a facial challenge.” Id. at 724 n. 14. “There is an
important reason for this distinction: when a landowner makes a facial
challenge, he or she argues that any application of the regulation is
unconstitutional; for an as applied challenge, the landowner is only attacking
the decision that applied the regulation to his or her property, not the regulation
in general.” Id. Therefore, the Plaintiff’s facial challenge is ripe for adjudication.
      B. Standing
       The Defendant next argues that the Plaintiff lacks standing to bring these
claims because West Flagler is not a party to the MOU and West Flagler is not
the owner or leaseholder of the properties upon which the gambling facilities
would be built. (ECF No. 8 at 7.) In response, the Plaintiff asserts that it can
establish standing because ownership or a leasehold interest is not required to
establish standing as long as the Plaintiff has suffered economic injury. (ECF No.
11 at 4-5.) Moreover, the MOU is signed by Magic City Casino, which is a
registered fictitious name for the Plaintiff, the entity that owns and operates
Magic City Casino. (Id. at 4 n. 3.) Therefore, the Plaintiff is indeed a party to the
MOU.
       The Defendant abandoned its argument regarding the Plaintiff’s standing
because its Reply failed to address any of the Defendant’s arguments or
authority. See Gibbons v. McBride, 124 F. Supp. 3d 1342, 1373 (S.D. Ga. 2015)
(“Defendants abandoned any challenge to the [Plaintiff’s argument] when they
failed to address it in their reply brief.); Cobra Int’l, Inc. v. BCNY Int’l, Inc., No.
05-61225, 2006 U.S. Dist. LEXIS 102129, at *7 n.1 (S.D. Fla. Oct. 5, 2006)
(Seltzer, Mag. J.). Moreover, while the Defendant failed to cite any case law in
support of its position, the cases cited by the Plaintiff support its argument that
ownership rights are not required to confer standing in this case. See, e.g., White
v. City of Live Oak, Florida, No. 09-cv-391-J-34JRK, 2010 WL 11623480, at *12
(M.D. Fla. June 8, 2010). Accordingly, the Court denies the Defendant’s motion
to dismiss based on the Plaintiff’s standing.
      C. Failure to State Claim
         i. Count III
       The Defendant next argues that the Plaintiff’s complaint fails to state a
cause of action. The Defendant’s motion is difficult to follow. It begins with a
heading titled “Federal Claims” and then lists “impairment of contracts” as the
first claim it intends to attack. (ECF No. 8 at 8.) But Plaintiff’s impairment of
contract claim, Count III, is based on a violation of the Florida Constitution. (ECF
No. 1-2 at 13.) The Defendant again repeats its impairment of contract argument
on the last page of the motion under a “declaratory relief” heading. (ECF No. 8 at
16.) The argument in both sections is the same: the MOU is not the type of
agreement that gives rise to an impairment claim because the Plaintiff is not a
party to the agreement and the MOU is speculative. The Defendant does not
provide any citations in support of its position. (ECF No. 8 at 8-9, 16.)
       In response, the Plaintiff again argues that it is indeed a party to the MOU,
as asserted in the complaint. Moreover, the existence of a termination provision
that may be triggered by certain events does not render the contract
“speculative.” (ECF No. 11 at 13.) In its Reply, the City does not address these
arguments and instead argues that the Plaintiff has failed to demonstrate that it
has a vested right to operate a cardroom at the subject facility. (ECF No. 17 at
8.)
       It appears the Defendant has again abandoned its arguments by failing to
respond to the Plaintiff’s arguments and improperly raising new arguments in
its Reply. See Baltzer v. Midland Credit Mgmt., Inc., No. 14-20140, 2014 WL
3845449, at *1 (S.D. Fla. Aug. 5, 2014) (Goodman, Mag. J.) (“A reply
memorandum may not raise new arguments or evidence[.]”). Based on the well
pleaded allegations in the Plaintiff’s complaint, the Court finds that the Plaintiff
has established that the MOU created a contractual relationship. (ECF No. 1-2
at ¶¶ 3-4.) Given that this is the only element of the impairment of contracts
claim that was attacked by the Defendant’s motion to dismiss, the Court denies
the Defendant’s motion as to Count III.
         ii. Count V
       With regard to Count V, the Defendant argues that the Plaintiff’s due
process claim must fail because the Plaintiff cannot establish a vested right to
construct and operate the facility at issue based on the City’s zoning verification
letters alone. (ECF No. 17 at 6.) The Plaintiff argues that a vested right in property
is established through the doctrine of equitable estoppel. (ECF No. 11 at 14.)
According to the Plaintiff, it has established equitable estoppel because it (1)
relied in good faith, (2) upon an act or omission of the government and (3) has
made such a substantial change in position or incurred such extensive
obligations and expenses that it would be inequitable to destroy the rights
acquired. (Id.) Upon careful review, the Court agrees with the Plaintiff.
       The question before the Court is whether the plaintiff was deprived of a
constitutionally protectible property interest. Reserve, Ltd. v. Town of Longboat
Key, 17 F.3d 1374, 1379 (11th Cir. 1994). “Property interests, of course, are not
created by the Constitution. Rather they are created and their dimensions are
often defined by existing rules or understanding that stem from an independent
source such as state law[.]” Id. Moreover, “Florida courts have consistently held
that a landowner has a property right in a building permit where the landowner
possesses a building permit and where the circumstances that give rise to the
doctrine of equitable estoppel are present.” Id. The Defendant correctly points
out that the majority of cases dealing with this issue involve the issuance of a
permit and then a subsequent change in law. Here, the Plaintiff has not obtained
a permit. “However, this fact does not alter the analysis.” See Decarion v. Monroe
Cty., 853 F. Supp. 1415, 1419 (S.D. Fla. 1994). “Florida courts have found that
equitable estoppel may create property interests in obtaining permits even where
no permits have been issued, where the statutory prerequisites have been met
and the agency had no discretionary power to deny the permit.” Id. See also
Charlotte Cty. v. Vetter, 863 So. 2d 465, 469 (Fla. 2d DCA 2004) (“the fact that
[plaintiffs] had not received the building permit or made physical changes to the
land does not preclude the application of the doctrine of equitable estoppel.”).
       Under Florida law, the doctrine of equitable estoppel may be invoked if the
Plaintiff relied “(1) in good faith (2) upon some act or omission of the government
and (3) has made such a substantial change in position or has incurred such
extensive obligations and expenses that it would be highly inequitable and
unjust to destroy the right he acquired.” Id. Here, the Plaintiff alleges that it
reasonably relied on the City’s various zoning verification letters and existing
zoning regulations to pursue its plans to develop the jai alai facility, enter an
MOU with the owner of the property, and expend substantial sums of money to
obtain the gambling permit from the State of Florida. (ECF No. 1-2 at ¶¶ 13-22.)
Therefore, the Court finds that, at this stage of the proceedings, the Plaintiff has
sufficiently alleged the elements of estoppel to sustain its due process claim.
         iii. Count I
       Count I of Plaintiff’s complaint seeks injunctive relief based on a theory of
equitable estoppel. (ECF No. 1-2 at 10.) Here, the Defendant reiterates its
argument that the Plaintiff cannot establish a vested right and therefore its claim
for injunctive relief based on equitable estoppel fails. As discussed above, the
Court finds that the Plaintiff has sufficiently alleged a vested right based on a
theory of equitable estoppel. See Decarion, 853 F. Supp. at 1419.
          iv. Count II
        Count II of the Plaintiff’s complaint seeks a declaration that the ordinance
is preempted by state law. (ECF No 1-2 at 12.) The Defendant argues that the
local ordinance is not preempted by state law because state law requires that an
applicant for a pari-mutuel wagering license show that the City approved the
gambling activity by a “majority vote.” (ECF No. 8 at 15.) According to the
Defendant, the four-fifths vote does exactly that. (Id.) In response, the Plaintiff
argues that the Ordinance requires a super-majority vote, which directly conflicts
with the state statute and is therefore preempted.
        The Florida legislature can preempt an area of law in two ways: (1) express
or (2) implied preemption. Vazzo v. City of Tampa, 17-cv-2896-T-02AA, 2019 WL
1048294, at *14 (M.D. Fla. Jan. 30, 2019). Express preemption requires a
specific legislative statement. Id. “Implied preemption exists when the legislative
scheme is so pervasive as to evidence an intent to preempt the particular area,
and where strong public policy reasons exist for finding such an area to be
preempted by the Legislature.” Id. In order to find implied preemption, the court
must look at the state’s entire regulatory scheme and the regulation’s object and
policy. Id. “Another crucial factor in determining whether implied preemption
exists is whether the state’s statutory scheme specifically recognizes the need for
local control.” Id.
        Here, the Plaintiff is asserting a claim under a theory of implied
preemption. The complaint does not allege that the statute at issue includes an
express legislative statement that would create express preemption. The Court
finds that the Plaintiff has pleaded a claim for relief under an implied preemption
theory. The complaint alleges that the Florida legislature preempted the field
regulating cardrooms and pari-mutuel facilities by adopting a pervasive
regulatory scheme. (ECF No. 1-2 at ¶ 42.) The Plaintiff also alleges that the City’s
ordinance conflicts with the state’s regulatory scheme by requiring a super-
majority vote to approve the gambling facility at issue. These allegations are
sufficient to state a claim for relief at this stage of the litigation. See Vazzo v. City
of Tampa, 2019 WL 1048294, at *15 (holding that plaintiffs claims were sufficient
to state claim for relief under an implied preemption theory). To determine
whether the Ordinance is in fact preempted, the Court would need to inquire
into the state’s extensive regulatory scheme, the legislative intent, and Florida
policy in the area of pari-mutuel facilities. These are factual questions more
appropriate for summary judgment. Accordingly, the Defendant’s motion to
dismiss Count II is denied.
IV.   Conclusion
     Based on the foregoing, the Court grants in part and denies in part the
Defendant’s motion to dismiss. (ECF No. 8.) The Defendant’s motion to dismiss
Count IV is granted. The Defendant’s motion to dismiss as to the remaining
counts is denied. The Defendant’s answer to the complaint is due on or before
September 20, 2019.
      Done and ordered at Miami, Florida on September 6, 2019.


                                         ________________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
